Title: From George Washington to William Irvine, 21 December 1781
From: Washington, George
To: Irvine, William


                        
                            Dear Sir
                            Philadelphia 21st Decemr 1781.
                        
                        The secretary at War, to whom your letter of the 3d instant to Congress was referred, reported that—for a
                            variety of reasons which it is not at present necessary to repeat, it was judged inexpedient to remove the principal post
                            from Fort Pitt to Shirtus Creek at this moment, whatever might be done in future, and that you should be instructed
                            "immediately to employ the Garrison in repairing the old Fort and the Block House which commands it, and that when you had
                            made the necessary arrangements you should be permitted to repair to Congress, that the benefit of your advice might be
                            had in digesting measures for the security of our Frontiers." The Report having been submitted to me by Congress, with
                            directions to give order upon it as I should think proper, I have concurred in opinion with the Secretary at War, and must
                            therefore desire you to follow the measures recommended by him. 
                        Whether we shall or shall not be in a condition to prosecute an enterprize against  Detroit in any short time,
                            I do not know: But as a consideration of that point may be brought on when you come down, it may be well for you to
                            prepare yourself with the necessary information respecting the Strength of the post—that of the Garrison, and the means
                            that ought to be employed to give the expedition a tolerable certainty of success. I am Dear Sir Yr most obt servt
                        
                            Go: Washington

                        
                    